Citation Nr: 9936119	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-31 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the veteran's request to 
reopen his claim for service connection for an acquired 
psychiatric disorder.  A timely administrative appeal was 
perfected with respect to this issue.

By a September 1998 decision, the Board determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals (hereinafter, "the 
Court")).  In March 1999, both parties filed a Joint Motion 
for Remand (Joint Motion).  In an Order, dated on April 1, 
1999, the Court granted the Joint Motion, vacated the 
September 1998 Board decision, and remanded the case, 
pursuant to 38 U.S.C.A. § 7252(a) (West 1991), for compliance 
with the instructions contained in the Joint Motion.  Copies 
of the Court Order and the Joint Motion have been placed in 
the claims file.  

In a November 1996 statement, the veteran raised the issue of 
clear and unmistakable error as to the June 1970 rating 
decision that denied service connection for a psychiatric 
disorder (or nervous condition).  In a November 1996 rating 
decision, the RO found that no clear and unmistakable error 
was made in the June 1970 rating decision.  The veteran was 
informed of this adverse determination by VA letter dated in 
December 1996, along with an enclosure letter explaining the 
veteran's appellate rights.  However, the veteran has not 
filed a notice of disagreement, and thus this issue is not 
now in an appellate status.  See In re Fee Agreement of Cox, 
10 Vet. App. 361, 374 (1997).


REMAND

At the outset, a VA letter dated in July 1999 notified the 
veteran that the Court vacated the September 1998 Board 
decision and remanded the case to the Board for another 
decision.  That letter provided notice to the veteran that he 
could submit additional argument and evidence in support of 
the appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran through his representative submitted VA 
and private clinical records for consideration in the 
adjudication of his claim.  The veteran has not waived review 
of this new evidence by the agency of original jurisdiction 
in favor of direct consideration by the Board.  Therefore, 
due process dictates that the claim be remanded to the RO for 
adjudication.  

Additionally, since the September 1998 Board decision that 
denied reopening the claim of entitlement to service 
connection for an acquired psychiatric disability, the United 
States Court of Appeals for the Federal Circuit has held that 
the United States Court of Appeals for Veterans Claims erred 
in adopting the test articulated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  See Hodge v. West, 155 F.3d 1356, 
1363-64 (Fed.Cir. 1998).  In Colvin, the Court adopted the 
following test with respect to the nature of the evidence 
which would constitute "material" evidence for purposes of 
reopening of a previously denied claim:  "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome of the claim on the merits."  See Colvin, 
1 Vet. App. at 174.  In light of the holding in Hodge, the 
Board must apply the standard articulated in 38 C.F.R. § 
3.156(a) (1999).  See generally, Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  This standard focuses on whether the 
new evidence (1) bears directly and substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  See 
Fossie v. Brown, 12 Vet. App. 1 (1998).  

In applying the provisions of section 3.156(a), the Court 
also held that the two-step analysis outlined in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), has been replaced 
with a three-step test.  See Winters v. West, 12 Vet. App. 
203, (1999) (explaining the holding in Elkins v. West, 12 
Vet. App. 209 (1999)).  First, the Secretary must determine 
whether the veteran has submitted new and material evidence 
under 38 C.F.R. § 3.156(a).  If the Secretary determines that 
the submitted evidence is not new and material, then the 
claim cannot be reopened.  Second, if new and material 
evidence has been presented, then immediately upon reopening 
the claim, the Secretary must determine whether based on all 
the evidence of record in support of the claim, presuming the 
credibility, see Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), the claim as reopened (and as distinguished from the 
original claim) is well-grounded pursuant to 38 U.S.C.A. § 
5107(a) (West 1991).  Third, if the claim is well-grounded, 
the Secretary may then proceed to evaluate the merits of the 
claim but only after ensuring that the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  See Winters 
and Elkins, both supra; see also Manio v. Derwinski, 1 Vet. 
App. 140, 145-46 (1991).  VA cannot assist a claimant in 
developing a claim that is not well-grounded.  See Morton v. 
West, 12 Vet. App. 477 (1999).  

The Board notes that a remand by the Court obligates the 
Secretary to comply with the terms of the remand order and 
imposes a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

To ensure full compliance with due process requirements and 
the laws and regulations governing finality, the claim is 
Remanded to the RO for the following development: 

1. The RO should determine whether, since 
the April 1996 RO rating decision, new 
and material evidence has been 
submitted to reopen the veteran's 
claim for service connection for a 
psychiatric disorder, in accordance 
with the provisions of 38 C.F.R. § 
3.156(a), and in light of the Court's 
jurisprudence in Hodge, Winters, and 
Elkins, all supra.

2. The Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3. If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
which reflects RO consideration of all 
additional evidence, the laws and 
regulations governing finality, and 
the opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
appropriate.  The Board intimates no opinion, either factual 
or legal, as to the ultimate outcome of this case.  The 
veteran need take no action unless otherwise notified. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

